Citation Nr: 0024447	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This appeal was certified to the Board of Veterans' Appeals 
(Board) by the Phoenix RO.  However, information received 
from the veteran subsequent to the transfer of the claims 
file to the Board indicates that he has relocated to 
Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has level I hearing in the right ear and 
level II hearing in the left ear.


CONCLUSION OF LAW

A compensable disability rating is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral hearing loss was granted by 
rating decision of February 1997 based upon the veteran's 
service medical records, which reflect a shift in auditory 
thresholds during the veteran's period of service, in 
conjunction with recent medical evidence showing the presence 
of a moderate sensorineural hearing loss.  A noncompensable 
disability rating was assigned.  

The veteran perfected a timely appeal as to the assigned 
rating, arguing that the impairment resulting from his 
bilateral hearing loss is greater than reflected by a 
noncompensable disability rating.  He argues that the testing 
conducted by the VA does not reflect true-to-life conditions, 
as there is no background noise, and the examiner speaks 
clearly and repeats the word recognition part of the test if 
necessary.  He claims he has learned the speech recognition 
test by this point and thus does not really "hear" the 
words, but rather knows which word will be tested next.  The 
veteran's wife and daughter have presented statements in 
support of the veteran's claim, to the effect that his 
hearing acuity continues to decrease and they have observed 
his struggles to hear over the years.

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for bilateral hearing loss following the 
initial award of service connection for bilateral hearing 
loss, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board observes that a notation contained in the file 
indicates that the veteran travels often for his job and that 
he has sought treatment from multiple VA Medical Centers.  We 
also note the veteran's own contention that he has been 
issued VA hearing aids.  There are no medical records 
reflecting these events contained in the claims file.  It 
could be argued that a remand is required to obtain all VA 
treatment records for inclusion in the claims file under the 
dictates of Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Following thorough review of the evidence of record and 
consideration of the specific issue on appeal, however, the 
Board has concluded that such a remand would serve solely to 
unnecessarily delay a final adjudication of the veteran's 
claim.  Due to the unique nature of a claim for entitlement 
to an increased disability rating for bilateral hearing loss 
and the criteria which are used to rate hearing loss, we 
conclude that additional VA medical records would in all 
probability not change the outcome or analysis of the 
veteran's claim.  

In this regard, the veteran most recently underwent 
audiological testing in November 1999.  The results of this 
test are consistent with earlier audiological test results 
and have been reviewed and approved by audiological experts.  
"(D)isability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In applying the regulatory formula for evaluating impairment 
resulting from bilateral hearing loss, adjudicators are 
required to examine all the evidence, both in support of the 
veteran's claim and against the veteran's claim, which is 
pertinent to the issue on appeal.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this specific case, due to the unique 
fact pattern before us in that the November 1999 test results 
are recent, consistent with previous test reports, and were 
deemed a reliable reflection of the veteran's hearing acuity 
by medical experts, the Board is of the opinion that a remand 
to obtain additional medical records would prove inefficient, 
a poor use of judicial and administrative resources, and 
because of the delay inherent in such a remand, actually 
harmful to the veteran's interests.  We will therefore 
proceed to review the veteran's claim without further delay.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7. 

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 
25,210 (May 11, 1999).  The new regulations were codified at 
38 C.F.R. 4.85-4.87a (1999).  In this respect, we note that 
the pertinent regulatory amendments did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the old and new regulations for evaluating disability from a 
hearing loss disorder are very similar.  See 64 Fed. Reg. 
25,202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test, and indicating that there was no proposed change in 
this method of evaluation).  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 4.85 
(1999)).  Moreover, Table VII reflects that hearing loss is 
now rated under a single Code, Diagnostic Code 6100, 
regardless of the percentage of disability.  Furthermore, the 
amended regulations added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that some veterans 
experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  Under 
38 C.F.R. 4.86(a), if puretone thresholds in the 1000, 2000, 
3000, and 4000 Hertz frequencies are 55 decibels or more, an 
evaluation could be based upon either Table VI or Table VIa, 
whichever results in a higher evaluation.  In addition, under 
section 4.86(b), when a puretone threshold is 30 decibels or 
less at 1000 Hertz, and is 70 decibels or more at 2000 Hertz, 
an evaluation could also be based either upon Table VI or 
Table VIa, whichever results in a higher evaluation.  

Examinations are conducted using controlled speech 
discrimination tests, together with the results of a puretone 
audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. 4.85 (1999), represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency, I through XI, will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. 4.85, to determine the veteran's 
disability rating. 

Under the previous rating criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the previous regulatory rating schedule 
established eleven auditory acuity levels, designated from 
level I for slightly impaired hearing acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-
6110 (1998).

Where the applicable laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also 
Baker v. West, 11 Vet. App. 163, 168 (1998).  In the November 
1998 Supplemental Statement of the Case, the RO performed a 
comparison of the application of the newly-revised criteria 
to the facts of the veteran's case with the results of the 
application of the previous criteria to the facts of the 
veteran's case and notified the veteran of both sets of 
regulations.  The Board is required to do likewise.

On the VA audiological evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
55
60
LEFT
30
40
45
55
50

Speech audiometry was measured at different masking levels.  
When the masking level was 40, the veteran revealed speech 
recognition ability of 72 percent in the right ear and of 60 
in the left ear.  When the masking level was 70, however, the 
veteran revealed speech recognition ability of 92 percent in 
the right ear and of 100 in the left ear.  The examiner noted 
that the veteran had been slow to respond at first during the 
speech recognition testing and that he was considered a 
candidate for hearing aid amplification in both ears.

On VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
60
60
LEFT

35
45
55
55

The right ear average pure tone threshold was 50 hertz and 
the left ear average was 48 hertz.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 in the left ear.  The examiner remarked 
that the veteran's test results showed mild sloping to 
moderate sensorineural hearing loss bilaterally.

According to a December 1997 letter from a private 
audiologist, she had tested the veteran's hearing acuity in 
May and June 1997.  She interpreted these test results as 
showing a moderate to severe sensorineural hearing loss in 
both ears.  She reported that speech reception threshold's 
were obtained at 50 decibels hearing level in the right ear 
and 55 decibels hearing level in the left ear.  Word 
recognition ability at 40 decibels was 80 percent in the 
right ear and 92 percent in the left ear.  She noted that the 
speech reception thresholds had agreed with the pure tone 
average results, suggesting that the overall test results 
were valid.

On the VA audiological evaluation in September 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
55
55
LEFT
15
25
40
50
55

The right ear average pure tone threshold was 44 hertz and 
the left ear average was 42 hertz.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 100 in the left ear.  The examiner 
interpreted these results as showing that the veteran's 
hearing acuity was within normal limits between 250 and 1000 
hertz, with mild sensorineural hearing loss at 1500 and 2000 
hearts and moderate hearing loss between 3000 and 8000 hertz 
bilaterally.  The veteran's speech recognition under quiet 
circumstances was good bilaterally with no evidence of 
rollover.

On the VA audiological evaluation conducted by the assistant 
chair of the audiology and speech pathology department in 
November 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
60
65
LEFT

35
50
60
65

The right ear average pure tone threshold was 51 hertz and 
the left ear average was 53 hertz.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 84 in the left ear.  The examiner noted that 
these results reflected mild to moderate sensorineural 
hearing loss bilaterally.

Not only does this examination report constitute the most 
recent evidence pertaining to the level of impairment 
resulting from the veteran's service-connected bilateral 
hearing loss, but it also reflects the most severe impairment 
of record.  Under the criteria in force prior to June 10, 
1999, the findings of this examination reflect level I 
hearing in the right ear and level II hearing in the left 
ear, according to 38 C.F.R. § 4.87, Tables VI and VII (1998).  
Under the applicable schedular code, therefore, a 
noncompensable disability rating must be assigned for this 
level of impairment under the older criteria.  38 C.F.R. 
§ 4.85, Code 6100 (1998).

Under the newer regulatory criteria, effective June 10, 1999, 
the results of the same examination reflect level I hearing 
in the right ear and level II hearing in the left ear, 
according to 38 C.F.R. § 4.85, Tables VI and VII (1999).  It 
is important to note, given the provisions of 38 C.F.R. 
§ 4.85(c) (1999), that none of the audiological examiners who 
have tested the veteran's hearing between 1996 and 1999 felt 
the speech discrimination scores obtained were invalid or 
inappropriate on account of language difficulties or 
inconsistent scores.  

Thus, under the governing regulatory criteria, a 
noncompensable disability rating must be assigned for this 
level of impairment under either the older or the newer 
regulation.  The preponderance of the evidence is against the 
veteran's claim and a disability rating greater than 
zero percent therefore must be denied.  In view of these 
findings which clearly reflect the veteran's impairment, 
described above, the evidence does not warrant application of 
the provisions of 38 C.F.R. § 4.7.

We recognize the veteran's assertions that he has difficulty 
hearing in a normal environment and is often unable to hear 
well under certain conditions.  The Board observes, however, 
that, in recent years, scientific and accurate techniques 
have become available for testing organic hearing loss, and 
that VA audiologists, in assessing hearing impairment, 
utilize these techniques.  Experience has shown that a 
controlled audiology tests make possible a reliable and 
accurate reflection of the true extent of a veteran's hearing 
loss.  See Lendenmann, supra.  Further evaluations derived 
from the rating schedule are intended to make proper 
allowance for improvements by hearing aids.  38 C.F.R. 4.86 
(1999). 

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the currently-assigned noncompensable rating for 
bilateral hearing loss is appropriate.  The preponderance of 
the evidence is against the veteran's claim and the claim 
must therefore be denied.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

